Citation Nr: 9912744	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis of the right ear.  

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973, and from August 1975 to October 1976.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The claim of entitlement to service connection for a back 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints, findings or a diagnosis of any back disability.  
Examination reports during service, including the final 
discharge medical examination report of September 1976 
reflects that the veteran's spine and musculoskeletal system 
were normal.  

On examination by VA in April 1994, the veteran reported that 
he did not fall, or sustain any injury during service.  
Following service, he worked in restaurants on and off.  He 
complained of periodic pain in the neck and back, with the 
back pain being more predominant.  Radiating pain to the legs 
was denied.  Following objective examination, the veteran was 
found to show a Grade I spondylolisthesis at L5-S1 on x-ray 
study.  The diagnosis was history of lower back pain.  

In December 1994, Peter D. Jones, D.C. reported that he had 
treated the veteran since April 1991 when the veteran had 
initial complaints of neck and low back pain; that the 
diagnoses were cervicalgia, subluxation of C1, and 
sternoclavicular strain/sprain.  The veteran was treated 
several times in 1991 with chiropractic care usually 
providing relief.  There is no mention of the back disability 
being related to service.  

On examination by VA in January 1995, the veteran reported a 
history of back pain since 1990.  The diagnoses were 
degenerative disease of the cervical and lumbar spine.  

On examination for VA in March 1998, there was a diagnosis of 
spondylolysis and spondylolisthesis with bulging of L5 disc 
with chronic low back complaints which are distressful to the 
veteran.  

Analysis

The veteran is seeking service connection for a back 
disorder.  In this respect, the legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Arthritis of the spine manifested 
compensably within a year of service may be presumed to be 
service connected. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Finally, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of The United States Court of Appeals for Veterans Claims 
(the Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of, a back disorder during 
his periods of service.  At his discharge examination in 
September 1976 the spine was normal.  Indeed, there is no 
medical evidence of treatment until April 1994.  However, 
while the veteran currently has a back disorder he has not 
submitted any medical evidence to relate his current 
condition to his military service.  Additionally, the 
competent evidence of record shows that arthritis of the 
spine was not manifested within a year of service discharge.  
Further, the medical evidence of record does not relate the 
veteran's current back disability to his period of service.

While the veteran claims that he developed a back disorder as 
the result of service, he has offered no competent evidence 
to establish such a relationship, other than his own 
unsubstantiated contentions.  While he is certainly capable 
of providing evidence of symptomatology, "the capability of 
a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a back disorder 
during service and as the appellant has submitted no medical 
opinion or other competent evidence to show that his current 
back disorder, initially manifested many years after service, 
is in anyway related to his period of service, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for a back disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a back disorder is denied.


REMAND

Regarding whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for otitis of the right ear, the substantive law 
has changed.  The Court summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996) finding that VA must first 
determine whether the newly presented evidence is "new," 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  The Federal Circuit, 
however, has held that there is no requirement that in order 
to reopen a claim, that the new evidence must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Accordingly, because the 
RO applied the now rejected Colvin standard corrective action 
is now necessary.
 
As the veteran's claim for an increased rating is well 
grounded, the VA must fulfill the statutorily required duty 
to assist.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  This duty includes affording the veteran an adequate 
examination to determine the nature and extent of his 
disability.  Alas, in light of several factual errors noted 
in the March 1998 examination,  and in light of the 
examiner's failure to differentiate the symptomatology 
presented by the service connected PTSD from such nonservice 
connected disorders as an attention deficit disorder,  
further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should provide the veteran and 
his representative an opportunity to 
submit additional argument and evidence 
in support of the claims.  Specifically, 
the RO should request that the veteran 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom the 
veteran has received psychiatric 
treatment since March 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified that have not been previously 
secured.  If any records mentioned by the 
appellant are unavailable, the reason why 
should be included in the claims folders.  

2.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
by a psychiatrist who has not previously 
provided treatment to the veteran and who 
has experience in diagnosing attention 
deficit disorder.  The examiner must 
review the veteran's claims folder and a 
copy of this REMAND.  The examination 
report must reflect whether the examiner 
has been provided with the opportunity to 
review the claims folder.  All necessary 
tests and studies, including appropriate 
psychological studies, if necessary, are 
be conducted in order to identify and 
describe the extent to which PTSD alone 
affects the appellant's social and 
industrial functioning.  If a psychiatric 
disorder other than PTSD is found, to 
include an attention deficit disorder, 
the examiner must reconcile the diagnoses 
and must specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, that fact should be so specified.  
A multi-axial assessment should be 
conducted, and a Global Assessment of 
Functioning (GAF) score assigned which 
explains the numeric code assigned, is to 
be included.  A complete rationale for 
any and all opinions provided must be 
included in the report by the psychiatric 
examiner.  The examination report should 
be typed.  

3.  Prior to the examination, the RO must 
inform the appellant, in writing, of all 
consequences of the veteran's failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested psychiatric examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claim for an 
increased rating for PTSD under current 
regulations and guidelines.  The RO 
should also adjudicate on a de novo basis 
the claim of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for otitis media of the right 
ear.  The RO must consider all evidence 
of record.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond before the record is returned to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development, and the Board 

does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

  For example the examiner used incorrect service dates, etc.
  An examiner must differentiate the symptomatology caused by a service connected disorder from that 
caused by a non-service connected disorder.  Webster v. Derwinski, 1 Vet. App. 155, 159 (1991).

